Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 1 of 36 PageID #: 2218




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

  SECURITIES & EXCHANGE                      CIVIL ACTION NO. 6:18-CV-01229
  COMMISSION

  VERSUS                                     JUDGE JUNEAU

  WORLD TREE FINANCIAL L L C ET MAGISTRATE JUDGE WHITEHURST
  AL


              FINDINGS OF FACT AND CONCLUSIONS OF LAW

        This litigation arises out of a civil action in which the Securities and Exchange

  Commission (“SEC”) seeks permanent injunctions, disgorgement with prejudgment

  interest, and civil penalties against World Tree Financial, LLC (“World Tree”),

  Wesley Perkins, and Priscilla Perkins.

        The SEC alleged:

        1. that by engaging in a cherry-picking scheme, World Tree and Wesley

           Perkins violated Section 10(b) of the Securities Exchange Act of 1934

           (“Exchange Act”) along with Rule 10b-5(a) and (c) thereunder; and

           Section 17(a)(1) of the Securities Act of 1933 (“Securities Act”),

        2. that by making false and misleading statements about their allocation

           practices, World Tree and Wesley Perkins violated Section 10(b) of the

           Exchange Act along with Rule 10b-5(b) thereunder; and Section 17(a)(2)

           of the Securities Act,

                                      Page 1 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 2 of 36 PageID #: 2219




        3. that by making false and misleading statements about their trading

            practices, World Tree, Wesley Perkins, and Priscilla Perkins violated

            Section 10(b) of the Exchange along with Act Rule 10b-5(b) thereunder;

            and Section 17(a)(2) of the Securities Act, and

        4. that through their misrepresentations to their advisory clients, World Tree

            and Wesley Perkins violated Sections 206(1) and (2) of the Investment

            Advisers Act of 1940 (“Advisers Act”), and that Priscilla Perkins aided

            and abetted World Tree and Wesley Perkins in violating the Advisers Act.

        The Court, sitting without a jury, tried this case from November 2 – 5, 2020.

  Having considered the testimony and evidence at trial, the arguments of counsel, and

  the applicable law, the Court now enters the following Findings of Fact and

  Conclusions of Law in accordance with Federal Rule of Civil Procedure 52(a). To

  the extent that any finding of fact may be construed as a conclusion of law, the Court

  hereby adopts it as such. To the extent that any conclusion of law constitutes a

  finding of fact, the Court adopts it as such.

                                 I. FINDINGS OF FACT

  1.    Defendants have, directly or indirectly, made use of the means or

  instrumentalities of interstate commerce, of the mails, or of the facilities of a national

  securities exchange in connection with the transactions, acts, practices, and courses

  of business at issue. The conduct at issue took place between July 2012 and July


                                        Page 2 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 3 of 36 PageID #: 2220




  2015. Rec. Doc. 70, Stipulations of Fact (“Stip.”) 51.

  2.    World Tree is a Louisiana corporation with its principal place of business in

  Lafayette, Louisiana. World Tree was an SEC-registered investment adviser until

  June 15, 2012, when it was required to withdraw its SEC registration due to a change

  in the registration provisions of the Advisers Act. World Tree was registered as an

  investment adviser with the State of Louisiana at the time this lawsuit was filed. Rec.

  Doc. 70, Stip. 1 – 3.

  3.    Wesley Perkins is a resident of Lafayette, Louisiana and co-founded World

  Tree with Priscilla Perkins in 2009. At all relevant times, Wesley Perkins was the

  firm’s 60% owner, chief executive officer, and chief investment officer. Wesley

  Perkins held Series 6, 7, and 66 securities licenses at the time this lawsuit was filed.

  Wesley and Priscilla Perkins married each other in 2017. Rec. Doc. 70, Stip. 5 - 8.

  4.    Priscilla Gilmore Perkins is a resident of Lafayette, Louisiana. At all relevant

  times, Priscilla Perkins was the firm’s 40% owner, chief financial officer, chief

  compliance officer, and chief operating officer. Priscilla Perkins held Series 6, 7,

  and 66 securities licenses at the time this lawsuit was filed. Rec. Doc. 70, Stip. 9 –

  11.

  5.    For its investment advice, World Tree charged clients an advisory fee that

  ranged between 0.5% to 1.5% of the client’s assets under management. From March

  2011 through September 2015, the assets under management at World Tree varied,


                                       Page 3 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 4 of 36 PageID #: 2221




  and at times were between approximately $40 million and $70 million. Rec. Doc.

  70, Stip. 14 – 15.

  6.     At all relevant times, Wesley and Priscilla Perkins jointly controlled World

  Tree. As World Tree’s chief investment officer, Wesley Perkins was responsible for

  conducting trades on behalf of clients. As World Tree’s chief compliance officer,

  chief financial officer, and chief operating officer, Priscilla Perkins supervised the

  firm’s compliance program. Rec. Doc. 70, Stip. 17 – 19.

  7.     World Tree and Wesley Perkins managed most of their clients’ assets on a

  discretionary basis, meaning they had authorization to trade securities on behalf of

  most of their clients. From December 2009 to October 2015, World Tree traded

  securities through the brokerage platform of registered broker-dealer Charles

  Schwab (“Schwab”). Schwab also acted as the custodian for World Tree’s client

  accounts, meaning that Schwab held the securities on the clients’ behalf. Rec. Doc.

  70, Stip. 20 – 22, Moore trial testimony (“test.”), Wesley Perkins test.

  8.     In order to conduct trading, Wesley Perkins used a block trade account (also

  referred to as a master account or omnibus account) registered to World Tree. A

  block trade account allows a broker to execute a single large trade in its own name

  for the benefit of its clients and then allocate portions of that trade to particular client

  accounts. These accounts typically generate clear benefits for both brokers and

  clients, as stated in World Tree’s Compliance Manual: “Block trades may result in


                                         Page 4 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 5 of 36 PageID #: 2222




  lower commissions and better prices for clients than if the Firm placed multiple

  single orders. Block trades may also provide the Firm with operational efficiencies.”

  Plaintiff’s Trial Exhibit (“Pl. Ex.”) 14.

  9.       Though a common practice in the securities industry, the use of block trades

  carries some risk. Specifically, because client allocations occur after an initial larger

  trade, an unscrupulous broker could manipulate those allocations based on whether

  the asset(s) involved in the block trade increased or decreased in value in the period

  of time between the initial transaction and the allocations. Such manipulation is

  known in the industry colloquially as “cherry-picking.” Aware of the risk of cherry-

  picking inherent in the use of block trades, trading firms and brokers typically adopt

  procedures to prevent it and monitoring practices to detect it. Moore test., Niden test.

  10.      On paper, World Tree purported to adopt such procedures. World Tree’s

  Compliance Manual specifically addressed cherry-picking, stating “[w]hen the Firm

  places block trades or must allocate limited investment opportunities among its

  clients, important issues arise concerning the equitable distribution of such

  securities” and assured its clients that its policy was to “allocate such orders and

  opportunities in a fair and equitable manner.” The manual states (in pertinent part):

        PROCEDURES

        The Firm, in advance of placing a block trade will:

           …Ensure that each client will be treated fairly and will not favor any client
           over another; and

                                         Page 5 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 6 of 36 PageID #: 2223




           Ensure that the decision to aggregate a trade for a client is based on
           individual advice to that client.

        Once the foregoing prerequisites have been performed, the Firm will either:

           Designate on the trade order memorandum, the number of shares of the
           block trade to be allocated to each specific account prior to placing the
           order; or
           Make a pro rata allocation of the shares to each account based upon size of
           the client's account.

        Throughout the block trade, the Firm shall continue to:

           Seek best execution on such trades;…

        Timing

        The Firm will use its best efforts to make allocations on the same day.
        However, under no circumstances will the Firm delay allocation so that it can
        allocate the more favorable prices received during the day to one account and
        the less favorable prices to another account.

        Review

        The Chief Investment Officer will review all allocations of trades and limited
        investment opportunities to ensure that the Firm's policies and procedures
        were followed and verify that no client account was systematically
        disadvantaged by the allocation.

        BOOKS AND RECORDS

        In its books and records, the Firm will maintain all documents that relate to
        allocation of block trades and limited investment opportunities.
        Pl. Ex. 14 at 53-55.

  11.      Similarly, Schwab set up monitoring systems to detect cherry-picking. In

  2015, Schwab’s automatic system detected anomalous allocations from the World

  Tree omnibus account. As a result, Schwab opened an investigation and assigned it

                                        Page 6 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 7 of 36 PageID #: 2224




  to Grant Moore (“Moore”), a senior advisor services compliance manager. Moore

  test.

  12.      Moore began the investigation by reviewing Schwab’s reports and World

  Tree’s registration documents. Moore then called Wesley and Priscilla Perkins1 to

  ask questions regarding their allocation process. The Perkinses told Moore that they

  reviewed each account daily to see how much cash was in the account and that the

  amount of cash available determined whether World Tree would allocate a trade to

  it. The Perkinses also told Moore that they did not keep documentation to show how

  they processed trades on a particular day. In response, Moore asked them to send

  any reports to verify that they were allocating their block trades fairly and equitably.

  Moore testified that he expect to receive something like a spreadsheet indicating

  client balances, data which he then could compare to Wesley Perkins’s individual

  allocation decisions to determine whether his stated rationales for those decisions

  were true. Moore test.

  13.      However, in response to Moore’s inquiry, Priscilla Perkins sent an email with

  attachments containing only cryptic columns of numbers and letters, devoid of

  context or explanation. For Moore, the highly irregular submission only aroused

  further suspicion. He asked again for any documentation regarding the amount of

  cash in a client’s account and how allocation decisions were made, and the Perkinses


  1
      Wesley and Priscilla Perkins were not yet married.

                                             Page 7 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 8 of 36 PageID #: 2225




  insisted that no further documentation was available due to their practice of deleting

  the requested information every day after the allocation process was complete.

  Moore was wholly dissatisfied with their response, and Schwab sent World Tree a

  letter on September 15, 2015 terminating World Tree’s ability to make block trades

  immediately and terminating World Tree as a client altogether on December 15,

  2015. The Court finds that Mr. Moore was a credible witness and that his concerns

  regarding the Perkins’ allocation practices and their response to his investigation

  were reasonable and well-founded. Pl. Ex. 56, 87, Moore test.

  14.   The SEC opened a formal investigation of World Tree, Wesley Perkins, and

  Priscilla Perkins on November 22, 2016 and filed suit against them on September

  18, 2018. As part of their investigation, the SEC hired Dr. Cathy Niden to assess

  economic evidence regarding whether Wesley Perkins and World Tree engaged in

  cherry-picking. Dr. Niden has a PhD in Finance and Economics from the University

  of Chicago, and the Court accepted her as an expert witness. The Court finds that

  she was a credible witness and concludes that her testimony was both thorough and

  compelling. Rec. Doc. 70, Stip. 53, 55, Niden test., Pl. Ex. 88, 89.

  15.   To conduct her analysis, Dr. Niden relied on data produced by Schwab, which

  she supplemented with market quotation data from the New York Stock Exchange’s

  Trade and Quote system (“TAQ data”). The SEC obtained this TAQ data from a

  commercial service commonly used in the securities industry, and the Court finds


                                      Page 8 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 9 of 36 PageID #: 2226




  that Dr. Niden’s analysis reflected the use of sound methods and reliable

  information. Niden test., Valerie Bell test. – Schwab Document Custodian.

  16.     In reviewing World Tree’s allocation data, Dr. Niden divided the firm’s

  individual client accounts into three categories: those owned directly by Wesley

  Perkins, Priscilla Perkins, or World Tree (termed “Favored-Perkins accounts”),

  those owned by all of the firm’s other clients except for Matthew and Melanie

  LeBlanc and Delcambre Cellular (termed “Favored-Client accounts”), and the two

  accounts owned by the LeBlancs and Delcambre Cellular (termed “Disfavored

  accounts”). Niden test.

  17.     Matthew LeBlanc and his wife Melanie LeBlanc became investment advisory

  clients of World Tree after meeting Wesley Perkins while he was a personal banker

  for Chase. Mr. LeBlanc owns a business named Delcambre Cellular, LLC, in whose

  name one of the relevant accounts was held. The LeBlancs and Delcambre Cellular

  were World Tree’s largest clients and had between $10 and $20 million in assets

  under management at various points during the time period at issue. The Court finds

  that Mr. LeBlanc was a credible witness and credits his testimony that LeBlanc did

  not want to lose money with his World Tree investments, either for tax purposes or

  any other reason, and that he never directed, authorized, or expected Wesley Perkins

  to disproportionately allocate losses to his accounts. LeBlanc test., Wesley Perkins

  test.


                                     Page 9 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 10 of 36 PageID #: 2227




   18.     After collecting and analyzing the data regarding World Tree’s most and least

   favorable trades, Dr. Niden found that Wesley Perkins consistently allocated the

   largest favorable trades—whether calculated by rate of return or dollar profits—to

   the Favored-Perkins and Favored-Client accounts. At the same time, Perkins

   consistently allocated the largest unfavorable trades to the Disfavored accounts.

   Based on those findings, Dr. Niden concluded “that the patterns [she] observed in

   the allocations strongly supported the SEC’s allegations of cherry-picking.” Niden

   test.

   19.     Dr. Niden tested her conclusion by analyzing the data in a variety of ways.

   She examined Quarterly First-Day Returns, Master Account Order v. Allocation

   Times, Profitability of Allocations by Account Type and Day/Multi-Day Trades,

   Best 50 First-Day Returns, Worst 50 First-Day Returns, Apple Intra-Day Stock Price

   on January 27, 2014, Profitability of Allocations on Earnings Announcement Days,

   First Day Profit Summary, and First-Day Returns of Stocks with Greatest Dollar

   Amount Allocated. All of these measures consistently indicated that Wesley Perkins

   allocated an overwhelming proportion of positive trades to Favored-Perkins and

   Favored-Client accounts and an overwhelming proportion of negative trades to the

   Disfavored accounts. The Court credits Dr. Niden’s testimony that such disparate

   results could not have happened by chance, nor could they reflect any plausible

   economic reasoning or legitimate investment strategy. Accordingly, the Court finds


                                       Page 10 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 11 of 36 PageID #: 2228




   that Dr. Niden’s analysis is compelling proof of intentional cherry-picking, as there

   is simply no other plausible explanation for the patterns in the data. Pl. Ex. 88, 89,

   117, 120 – 133, Niden test.

   20.   Despite Wesley Perkins’s attempting to provide a number of explanations,

   insisting all the while that he made all allocation decisions before the initial block

   trade, the Court finds that he was not a credible witness. His purported explanations

   appeared implausible or largely beside the point, and his demeanor appeared

   alternatively evasive or defensively argumentative. While the Court believed Wesley

   Perkins when he testified that he understood what cherry-picking was and that it was

   wrong, the Court did not believe him when he claimed that he did not engage in

   cherry-picking. Perkins test.

   21.   Defendants’ expert Dr. Charles Theriot offered some clarifications regarding

   Dr. Niden’s data analysis and conclusions. The Court accepted him as an expert and

   finds him to be a credible witness. While Dr. Theriot rightly observed that the

   disproportionate size of the Disfavored accounts could explain some of the

   disproportionate results and that some of the losing trades allocated to the Disfavored

   accounts eventually made a profit, the Court finds that these observations do not

   speak to why the price of the same stocks tended to go always up on the days that

   they were purchased for the Favored-Perkins or Favored-Client accounts but tended

   to go always down on the days that they were purchased for the Disfavored accounts.


                                       Page 11 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 12 of 36 PageID #: 2229




   In short, Dr. Theriot’s testimony did not alter the Court’s conclusion that the only

   plausible explanation for the disproportional losses in the Disfavored accounts and

   gains in the Favored accounts is cherry-picking. Theriot test.

   22.   Accordingly, the Court finds by a preponderance of the evidence that Wesley

   Perkins intentionally cherry-picked favorable trades for the Favored-Perkins and

   Favored-Client accounts, and intentionally allocated unfavorable trades to the

   Disfavored client accounts.

   23.   Form ADV is a two-part document that investment advisors are required to

   file and/or update annually. Part 1 contains “check-the-box” information about the

   firm, and Part 2 is a brochure, in narrative form, which describes key information

   about the firm, including the types of services the firm provides. World Tree, through

   Wesley Perkins or Priscilla Perkins, delivered its Form ADV, Part 2A brochure to

   clients at the time it entered into an advisory contract with them, and made it

   available to clients annually. Rec. Doc. 70, Stip. 25 – 30.

   24.   Before providing them to World Tree’s clients, Wesley and Priscilla Perkins

   reviewed drafts of the Forms ADV and authorized the final versions for filing and

   distribution to World Tree’s clients. Wesley Perkins and/or Priscilla Perkins signed

   every World Tree Form ADV from 2011 to 2015. Wesley and Priscilla Perkins had

   ultimate control and authority over the contents of the Forms ADV. Rec. Doc. 70,

   Stip. 31 – 34.


                                       Page 12 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 13 of 36 PageID #: 2230




   25.   Item 11 of World Tree’s Forms ADV Part 2A, filed on March 15, 2011;

   February 7, 2012; June 5, 2012; March 25, 2013; March 18, 2014; and, February 9,

   2015 stated that:

             (i) “none of World Tree’s Access Persons [Wesley and Priscilla Perkins]
             may effect for themselves or for their immediate family (i.e., spouse, minor
             children, and adults living in the same household as the Access Person)
             any transactions in a security which is being actively purchased or sold, or
             is being considered for the purchase or sale, on behalf of World Tree’s
             clients,” and
             (ii) “no Access Person may purchase or sell … any Securities … if the
             Access Person knows or reasonably should know that the Security, at the
             time of purchase or sale (i) is becoming considered for purchase or sale on
             behalf of any client Account, or (ii) is being actively purchased or sold on
             behalf of any Client Account.”

   Item 12 of World Tree’s Forms ADV Part 2A, filed on March 15, 2011; February 7,

   2012; June 5, 2012; March 25, 2013; March 18, 2014; February 9, 2015; and, August

   7, 2015 stated that:

             To the extent that World Tree determines to aggregate client orders for the
             purchase or sale of securities, including securities in which World Tree’s
             Supervised Persons may invest, World Tree shall generally do so in
             accordance with applicable rules promulgated under the Advisers Act and
             no action guidance provided by the staff of the U.S. Securities and
             Exchange Commission.

             Rec. Doc. 70, Stip. 35, 36.

   26.   Wesley Perkins and Priscilla Perkins each signed an acknowledgment that

   they had read and understood the World Tree Compliance Manual. The Compliance

   Manual explicitly described the prohibition against trading in securities also under

   consideration for investment by clients. In August 2015, World Tree amended Part

                                      Page 13 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 14 of 36 PageID #: 2231




   2A of its Form ADV to state that they could trade in the same securities as World

   Tree’s clients using the omnibus account. Both Wesley Perkins and Priscilla Perkins

   testified before the SEC in 2017 that they were aware of the prohibition in the World

   Tree Compliance Manual and Forms ADV against trading the same securities that

   World Tree and Perkins were trading for clients. Rec. Doc. 70, Stip. 37 – 41.

   27.    As discussed above, the data reviewed by Dr. Niden indicated that Wesley

   and Priscilla Perkins’ own accounts (termed “Perkins-Favored”) received

   allocations from block trades involving the same securities that they were trading

   for their clients. At trial, Wesley Perkins and Priscilla Perkins claimed that they had

   merely misunderstood the language of the Compliance Manual, but the Court does

   not find their testimony credible. Instead, the Court finds that Wesley Perkins and

   Priscilla Perkins were aware that they had told their clients that they would not trade

   in the same securities as their clients, and yet they did exactly that. Wesley Perkins

   test., Priscilla Perkins test.

   28.    During all relevant times, World Tree and Wesley Perkins acted as investment

   advisers. World Tree provided investment advice to clients in exchange for a fee

   calculated as a percentage of assets under management. World Tree was an SEC-

   registered investment adviser through June 2012 and was a Louisiana state-

   registered investment adviser at the time this action was commenced. Wesley

   Perkins made the investment decisions for the securities trading in World Tree


                                       Page 14 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 15 of 36 PageID #: 2232




   accounts. Wesley Perkins was compensated from the advisory fees World Tree

   earned in the form of salary, bonuses, and benefits. Rec. Doc. 70, Stip. 45 – 49.

   29.   Dr. Niden quantified a reasonable estimate of the economic harm that Perkins

   caused the LeBlancs through his fraudulent cherry-picking scheme, and she also

   estimated the benefit received by the Defendants. To make this estimation, Dr. Niden

   determined the overall first-day profits and first-day rates of return for all trades in

   the omnibus account, and then hypothetically apportioned them in a fair manner (pro

   rata) among the different account types. She then calculated the difference between

   what each group would have received in the hypothetical fair allocation and the

   actual performance of each group. The Court finds that Dr. Niden’s method was a

   reasonable one for estimating the harm to the LeBlancs and the benefit to the

   Defendants from the cherry-picking scheme. Niden test.

   30.   Dr. Niden’s analysis also showed that the Defendants received excess first-

   day profits of $347,947. The Court finds that $347,947 is a reasonable estimate of

   the net benefit the Defendants received from the cherry-picking scheme. The Court

   finds that prejudgment interest, at the statutory rate for unpaid debts to the

   government, beginning as of the date the Complaint was filed through the time of

   trial is $36,335.98 on a $347,947 disgorgement amount. The SEC has represented

   that it intends to distribute any disgorgement that it collects from the Defendants to

   the LeBlancs. Niden test., Pl. Ex. 133, 150.


                                       Page 15 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 16 of 36 PageID #: 2233




                                  II. Conclusions of Law

   Based on the foregoing facts, the Court reaches the following Conclusions of Law:

   1.    The Court has jurisdiction over the claims asserted in this action pursuant to

   the following statutes:

            a. the Securities Exchange Act of 1934 (“Exchange Act”), Sections

                 21(d)1, 21(d)(3)(A), 21(e), and 27(a), 15 U.S.C. §§ 78u(d)(1),

                 78u(d)(3)(A), 78u(e), 78aa(a);

            b. the Securities Act of 1933 (“Securities Act”), Sections 20(b), 20(d)(1),

                 and 22(a), 15 U.S.C. §§ 77t(b), 77t(d)(1), 77t(a);

            c. the Investment Advisers Act of 1940 (“Advisers Act”), Sections

                 209(d), 209(e)(1), and 214, 15 U.S.C. §§ 80b-9(d), 80b-9(e)(1), 80b-

                 14(a).

   2.    The Court has jurisdiction over the defendants in this action pursuant to Fed.

   R. of Civ. P. 4(k)1(A) and Louisiana Code of Civil Procedure Art. 6(A)(1).

   3.    The Western District of Louisiana is a proper venue for this action pursuant

   to 28 U.S.C. § 1391(b).

   4.    The conduct at issue in this action involved use of the means or instruments

   of communication in interstate commerce or use of the mails. 15 U.S.C. §§ 77q(a);

   78j; 80b-6.




                                       Page 16 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 17 of 36 PageID #: 2234




   Cherry-Picking

   5.     The SEC alleged that defendants Wesley Perkins and World Tree engaged in

   a cherry-picking scheme that violated three statutes: Section 10(b) of the Exchange

   Act, and associated Rules 10b-5(a) and 10b-5(c), 15 U.S.C. § 78j(b); 17 C.F.R. §§

   240.10b-5(a) and 240.10b-5(c); Section 17(a)(1) of the Securities Act, 15 U.S.C. §

   77q(a)(1); and, Sections 206(1) and 206(2) of the Advisers Act, 15 U.S.C. §§ 80b-

   6(1), (2).

   6.     To establish a violation of Section 10(b) and/or Rule 10b-5 of the Exchange

   Act, the SEC must prove each of the following by a preponderance of the evidence:

                a. That a defendant, directly or indirectly, did any one or more of the

                   following acts:

                      i. Employed a device, scheme, or artifice to defraud; and/or

                      ii. Made an untrue statement of a material fact, or omitted to state a

                         material fact necessary in order to make the statements made, in

                         the light of the circumstances under which they were made, not

                         misleading; and/or

                     iii. Engaged in an act, practice, or course of business which operated

                         as a fraud or deceit upon any person.

                b. That the defendant’s conduct was in connection with the purchase or

                   sale of a security.


                                         Page 17 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 18 of 36 PageID #: 2235




            c. That the defendant acted with scienter, meaning knowingly or with

                severe recklessness.

            See Aaron v. Sec. & Exch. Comm’n, 446 U.S. 680, 695 (1980).

   7.    Cherry-picking represents a device, scheme, or artifice to defraud, one that

   operates as a fraud upon any client to whom unfavorable trades are allocated or from

   whom favorable trades are withheld.

   8.    Cherry-picking is in connection with the purchase or sale of a security because

   there is a nexus between the fraudulent trade allocation and the underlying securities

   transaction. Cf. S.E.C. v. Zandford, 535 U.S. 813, 825 (2002).

   9.    By its very nature, cherry-picking cannot be the result of mere negligence or

   ordinary recklessness; rather, it necessarily involves knowing and intentional

   conduct. This was also confirmed by the testimony of Wesley Perkins.

   10.   Even if the intentional act of cherry-picking could somehow fail to establish

   a defendant’s knowing intent to deceive or defraud, the facts of this case provide

   strong evidence of scienter on the part of Wesley Perkins.

   11.   The SEC has shown by a preponderance of the evidence that Wesley Perkins

   engaged in a cherry-picking scheme with scienter. Therefore, Wesley Perkins is

   liable for violating Section 10(b) of the Exchange Act and Rule 10b-5 thereunder,

   and judgment will be entered accordingly.

   12.   As Wesley Perkins controlled World Tree as its officer, co-owner, and


                                       Page 18 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 19 of 36 PageID #: 2236




   founder, his scienter can and should be imputed to World Tree. See Southland

   Securities Corp. v. INSpire Ins. Solutions, Inc., 365 F.3d 353, 365-66 (5th Cir. 2004)

   (holding that executive actions made pursuant to positions of authority were

   attributable to company).

   13.   The SEC has shown by a preponderance of the evidence that World Tree

   engaged in a cherry-picking scheme with scienter. Therefore, World Tree is liable

   for violating Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and

   judgment will be entered accordingly.

   14.   To establish a violation of Section 17(a)(1) of the Securities Act, the SEC

   must prove each of the following by a preponderance of the evidence:

             a. That a defendant directly or indirectly employed a device, scheme, or

                artifice to defraud.

             b. That the defendant’s conduct was in the offer or sale of a security.

             c. That the defendant acted knowingly or with severe recklessness.

             See Steadman v. Sec. & Exch. Comm’n, 603 F.2d 1126, 1131, 1133 (5th

             Cir. 1979).

   15.   The elements required to establish a violation of Section 17(a)(1) of the

   Securities Act are largely identical to those required to establish the Section 10(b)

   violation discussed above; the primary difference between the two statutes is that

   Section 17(a)(1) applies only to conduct “in the offer or sale of a security,” i.e., to


                                       Page 19 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 20 of 36 PageID #: 2237




   sales transactions only, while Section 10(b) applies more broadly to conduct “in

   connection with the purchase or sale of a security,” i.e., to buyers and sellers alike.

   Aaron, 446 U.S. at 687. See also Lorenzo v. Sec. & Exch. Comm’n, 139 S. Ct. 1094,

   1102 (2019) (noting that considerable overlap in securities laws does not suggest the

   provisions were intended to be mutually exclusive).

   16.   Wesley Perkins’s conduct was “in the offer or sale of a security” because he

   either personally directed sales transactions or solicited others to act to produce a

   sale while motivated in part by his own financial benefit. Meadows v. Sec. & Exch.

   Comm’n, 119 F.3d 1219, 1225-26 (5th Cir. 1997).

   17.   As stated above, Wesley Perkins’s conduct and scienter can and should be

   imputed to World Tree.

   18.   As stated above, the SEC has shown by a preponderance of the evidence that

   Wesley Perkins and World Tree engaged in a cherry-picking scheme with scienter.

   Accordingly, they are liable for violating Section 17(a)(1) of the Securities Act, and

   judgment will be entered accordingly.

   19.   To establish a violation of Section 206(1) of the Advisers Act, the SEC must

   prove each of the following by a preponderance of the evidence:

             a. That the defendant was an investment adviser.

             b. That the defendant directly or indirectly employed a device, scheme, or

                artifice to defraud any client or prospective client.


                                       Page 20 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 21 of 36 PageID #: 2238




            c. That the defendant engaged in that conduct acted knowingly or with

                severe recklessness.

   20.   Section 206(2) of the Advisers Act is similar to, but broader than, Section

   206(1). Section 206(2) imposes liability on an investment adviser who

            a. Directly or indirectly engaged in any transaction, practice, or course of

                business which operates as a fraud or deceit upon any client or

                prospective client; and,

            b. Acted at least negligently in doing so.

            See Steadman, 603 F.2d at 1134.

   21.   During all relevant times, Wesley Perkins and World Tree were acting as

   investment advisers.

   22.   Negligence is a failure to do that which a person of ordinary prudence would

   have done under the same or similar circumstances or doing that which a person of

   ordinary prudence would not have done under the same or similar circumstances.

   Negligence represents a lesser degree of culpable intent than scienter.

   23.   As stated above, the SEC has shown by a preponderance of the evidence that

   Wesley Perkins and World Tree engaged in a cherry-picking scheme with scienter.

   Accordingly, they are liable for violating Sections 206(1) and 206(2) of the Advisers

   Act, and judgment will be entered accordingly.




                                       Page 21 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 22 of 36 PageID #: 2239




   Misrepresentation of Allocation Practices

   24.   The SEC alleged that Wesley Perkins and World Tree made false and

   misleading statements in their Forms ADV about the firm’s allocation practices and

   thereby violated three statutes: Section 10(b) of the Exchange Act, along with

   associated Rule 10b-5(b), 15 U.S.C. § 78j(b); 17 C.F.R. § 240.10b-5(b); Section

   17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2); and Sections 206(1) and 206(2)

   of the Advisers Act, 15 U.S.C. §§ 80b-6(1), (2).

   25.   The elements of a violation of Section 10(b) of the Exchange Act appear

   above; at issue here is the provision that imposes liability on a defendant who “made

   an untrue statement of a material fact, or omitted to state a material fact necessary in

   order to make the statements made, in the light of the circumstances under which

   they were made, not misleading.” Aaron, 446 U.S. at 695.

   26.   A fact is material if there is a substantial likelihood that a reasonable investor

   would consider it important in making an investment decision. The question of

   materiality is an objective one, involving the significance of an omitted or

   misrepresented fact to a reasonable investor. See TSC Indus v. Northway, 426 U.S.

   438, 449 (1976); Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 457

   (2013) (quotation marks and citations omitted).

   27.   Whether Wesley Perkins and World Tree allocated block trades fairly and

   equitably, as represented by their Forms ADV, or selectively cherry-picked block


                                       Page 22 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 23 of 36 PageID #: 2240




   trade allocations to favor certain clients over others, as was their actual practice,

   constitutes a material fact. A reasonable investor would likely consider such

   knowledge important in determining whether to do business with the Defendants.

   28.   Because Wesley Perkins and World Tree engaged in a cherry-picking scheme

   with scienter, all while knowingly telling clients in their Forms ADV that they were

   allocating block trades fairly and equitably, their representations were untrue

   statements of material fact.

   29.   Thus, the SEC has shown by a preponderance of the evidence that, by

   misrepresenting their allocation practices, Wesley Perkins and World Tree violated

   Section 10(b) of the Exchange Act and associated Rule 10b-5(b), and judgment will

   be entered accordingly.

   30.   To establish a violation of Section 17(a)(2) of the Securities Act, the SEC

   must prove the following by a preponderance of the evidence:

            a. That the defendant directly or indirectly obtained money or property by

                means of any untrue statement of a material fact or any omission to

                state a material fact necessary in order to make the statements made, in

                the light of the circumstances under which they were made, not

                misleading.

            b. That the defendant’s conduct was in connection with the offer or sale

                of a security.


                                      Page 23 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 24 of 36 PageID #: 2241




             c. That the defendant, while engaging in that conduct, acted at least

                 negligently.

             See Aaron, 446 U.S. at 695-96.

   31.    For present purposes, Section 17(a)(2) of the Securities Act differs from

   Section 10(b) of the Exchange Act in that Section 17(a)(2) concerns only the offer

   or sale of securities, requires a lower showing of culpable intent (negligence instead

   of scienter), and adds the requirement that a defendant directly or indirectly obtain

   money or property by means of the misrepresentation.

   32.    As discussed above, Wesley Perkins and World Tree knowingly

   misrepresented their allocation practices in connection with the offer or sale of

   securities.

   33.    Wesley Perkins and World Tree obtained money by means of their untrue

   statements regarding their allocation practices because they received compensation

   in the form of advisory fees collected from World Tree’s clients.

   34.    Accordingly, the SEC has shown by a preponderance of the evidence that, by

   misrepresenting their allocation practices, Wesley Perkins and World Tree violated

   Section 17(a)(2) of the Securities Act, and judgment will be entered accordingly.

   35.    The elements of a violation of Section 206(1) and/or Section 206(2) of the

   Advisers Act are recounted above.

   36.    As discussed above, Wesley Perkins and World Tree were acting as


                                       Page 24 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 25 of 36 PageID #: 2242




   investment advisers when they knowingly misrepresented their allocation practices.

   37.   As noted above, the practice of cherry-picking operates as a device to defraud.

   Wesley Perkins and World Tree intended to conceal their use of that device by

   misrepresenting their allocation practices. Thus, the misrepresentation itself

   represents an artifice or scheme to defraud clients or prospective clients.

   38.   Accordingly, the SEC has shown by a preponderance of the evidence that, by

   misrepresenting their allocation practices, Wesley Perkins and World Tree are liable

   for violating Sections 206(1) and 206(2) of the Advisers Act, and judgment will be

   entered accordingly.

   Misrepresentation of Trading Practices

   39.   The SEC alleged that Wesley Perkins, Priscilla Perkins, and World Tree made

   false and misleading statements in their Forms ADV about whether they would trade

   in the same securities as their clients, statements that also violated Section 10(b) of

   the Exchange Act, along with associated Rule 10b-5(b), 15 U.S.C. § 78j(b); 17

   C.F.R. § 240.10b-5(b); and, Section 17(a)(2) of the Securities Act, 15 U.S.C. §

   77q(a)(2). The SEC further alleged that the false and misleading statements by

   Wesley Perkins and World Tree violated Sections 206(1) and 206(2) of the Advisers

   Act. The elements of the claimed violations are recounted above.

   40.   Wesley Perkins, Priscilla Perkins, and World Tree’s statements regarding

   their own trading practices in their Form ADV filings occurred in connection with


                                       Page 25 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 26 of 36 PageID #: 2243




   the purchase or sale of securities because the filings contained key information and

   disclosures about the firm which clients and potential clients could use to decide

   whether to obtain various investment and advisory services from the firm.

   41.   Whether the Defendants did not trade in the same securities as their clients, as

   stated in their Forms ADV, or did engage in such transactions, as was their actual

   practice, constitutes a material fact. A reasonable investor would likely consider

   such knowledge important in determining whether to do business with the

   Defendants.

   42.   Because Wesley Perkins, Priscilla Perkins, and World Tree knowingly

   represented to clients in their Forms ADV that they would not trade in the same

   securities as their clients while intentionally engaging in such transactions, their

   representations were untrue statements of material fact.

   43.   Thus, the SEC has shown by a preponderance of the evidence that Wesley

   Perkins, Priscilla Perkins, and World Tree violated Section 10(b) of the Exchange

   Act and associated Rule 10b-5(b) by misrepresenting their trading practices.

   Judgment will be entered accordingly.

   44.   Wesley Perkins and World Tree’s misrepresentations regarding their trading

   practices were in connection with the offer or sale of securities as discussed above.

   45.   Priscilla Perkins’s misrepresentations were also in connection with the offer

   or sale of securities because her false statements regarding the firm’s compliance


                                      Page 26 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 27 of 36 PageID #: 2244




   practices and safeguards constituted client solicitations that persuaded customers to

   engage in sales transactions with Wesley Perkins and World Tree. See, Meadows,

   119 F.3d at 1225 (holding that investment solicitation is sufficient to make one a

   “seller” for purposes of Section 17(a) liability, noting that “[p]ersuasion can take

   many forms”).

   46.   Wesley Perkins, Priscilla Perkins, and World Tree obtained money by means

   of their untrue statements regarding their trading practices because they received

   compensation in the form of advisory fees collected from World Tree’s clients.

   47.   Accordingly, the SEC has shown by a preponderance of the evidence that by

   misrepresenting their trading practices, Wesley Perkins, Priscilla Perkins, and World

   Tree violated Section 17(a)(2) of the Securities Act, and judgment will be entered

   accordingly.

   48.   As discussed above, Wesley Perkins and World Tree were acting as

   investment advisers when they knowingly misrepresented their trading practices.

   49.   Section 206(1) of the Advisers Act proscribes only conduct employed to

   “defraud” clients or prospective clients. Black’s Law Dictionary (11th ed. 2019)

   defines “defraud” as “to cause injury or loss to (a person or organization) by deceit;

   to trick (a person or organization) in order to get money.” Because the Defendants’

   trade practices represent a material fact (as noted above), Wesley Perkins and World

   Tree’s misrepresentation of those practices caused an injury to current and


                                      Page 27 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 28 of 36 PageID #: 2245




   prospective clients, namely the loss of the opportunity to make an informed choice

   as to whether to entrust one’s investment decisions to a non-neutral adviser. As noted

   above, their actions resulted in their financial gain in the form of advisory fees from

   clients, at least some of whom may not have done business with the Defendants

   absent their deception.

   50.   As noted above, Section 206(2) of the Advisers Act is broader, imposing

   liability on conduct which operates as a fraud or deceit, and in which the investment

   adviser acted at least negligently.

   51.   Accordingly, the SEC has shown by a preponderance of the evidence that

   Wesley Perkins and World Tree violated Sections 206(1) and 206(2) of the Advisers

   Act when they misrepresented their trading practices.

   Aiding and Abetting Advisors’ Act Violations

   52.   The SEC alleged that Priscilla Perkins aided and abetted Wesley Perkins and

   World Tree when they violated the Advisers Act by misrepresenting their trading

   practices, as discussed above.

   53.   Section 20(e) of the Exchange Act permits the SEC to bring an action against

   “any person that knowingly provides substantial assistance” to a primary violation

   of the securities laws. 15 U.S.C. § 78(t)(e).

   54.   To establish aiding and abetting liability in this context, the SEC must prove

   by a preponderance of the evidence:


                                         Page 28 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 29 of 36 PageID #: 2246




             a. A primary violation of the securities laws;

             b. That the aider and abettor had knowledge of this violation and of his or

                her role in furthering it; and

             c. That the aider and abettor knowingly provided substantial assistance in

                the commission of the primary violation.

          See Securities & Exch. Comm’n v. Life Partners Holding, Inc., 854 F.3d 765,

          778 (5th Cir. 2017) (citing Abbott v. Equity Group, Inc., 2 F.3d 613, 621 (5th

          Cir. 1993)).

   55.    As discussed above, Wesley Perkins and World Tree are liable for primary

   violations of the securities laws, namely Sections 206(1) and 206(2) of the Advisers

   Act.

   56.    The misleading statements in World Tree’s Forms ADV were made and

   controlled by Wesley Perkins and Priscilla Perkins. Cf. Janus Capital Group, Inc. v.

   First Derivative Traders, 564 U.S. 135, 142-43 (2011) (“The maker of a statement

   is the person or entity with ultimate authority over the statement, including its

   content and whether and how to communicate it.”).

   57.    As chief compliance officer of World Tree, Priscilla Perkins’s

   misrepresentations of the firm’s trade practices are attributable to the company. See

   Southland, 365 F.3d at 384.

   58.    As Priscilla Perkins’s statements represent, at least in part, the basis of World


                                       Page 29 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 30 of 36 PageID #: 2247




   Tree’s primary liability for violations of the Advisers Act, she cannot be liable for

   aiding and abetting that same primary violation. Put differently, she did not provide

   substantial assistance to World Tree’s untrue statements; rather, she made them on

   World Tree’s behalf.

   59.   Similarly, Priscilla Perkins did not provide substantial assistance to Wesley

   Perkins’s untrue statements regarding the firm’s trade practices; rather, she directly

   joined him in making those statements. The mere fact that Wesley Perkins is subject

   to additional liability for those joint statements under Sections 206(1) and Sections

   206(2) of the Advisers Act based on his status as an investment adviser does not

   prove that Priscilla Perkins knowingly provided substantial assistance to his untrue

   statements. In short, one party to a joint statement does not substantially assist the

   other party in making the same statement.

   60.   Accordingly, the SEC has not shown that Priscilla Perkins aided and abetted

   Wesley Perkins and World Tree when they violated the Advisers Act. Therefore,

   she is not liable under Section 20(e) of the Exchange Act, and judgment will be

   entered accordingly.

                                      III. Remedies

   In light of the foregoing violations, the Court must consider appropriate remedies.

   Injunctions

   61.   As to Wesley Perkins and World Tree, the SEC sought permanent injunctions


                                      Page 30 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 31 of 36 PageID #: 2248




   ordering them to refrain from future violations of Section 10(b) of the Exchange Act

   and Rule 10b-5 thereunder, Section 17(a) of the Securities Act, and Sections 206(1)

   and 206(2) of the Advisers Act.

   62.      As to Priscilla Perkins, the SEC sought permanent injunctions ordering her to

   refrain from future violations of Section 10(b) of the Exchange Act and Rule 10b-5

   thereunder, as well as Section 17(a)(2) of the Securities Act.

   63.      Each of these statutes authorizes the entry of permanent injunctions when the

   evidence establishes a reasonable likelihood of a future violation of the securities

   laws by a particular defendant. See 15 U.S.C. §§ 78u(d)(1); 77t(b); and 80b-9(d).

   64.      In deciding whether there is a reasonable likelihood of future violations, the

   Court considers the following factors:

               a. The egregiousness of the defendant’s conduct

               b. The isolated or recurrent nature of the violation(s)

               c. The degree of scienter involved

               d. The presence and sincerity of the defendant’s recognition of the

                  transgression

               e. The likelihood of the defendant’s job providing opportunities for future

                  violations.

         See Life Partners Holdings, 854 F.3d at 784 (citing SEC v. Zale Corp, 650 F.2d

         718, 720 (5th Cir. 1981)).


                                         Page 31 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 32 of 36 PageID #: 2249




   65.   As applied to the conduct of Wesley Perkins, all five of these factors suggest

   that there is a reasonable likelihood that he will engage in future violations:

             a. His cherry-picking scheme and misrepresentation of allocation

                practices were particularly egregious and harmful to clients who trusted

                him with their investment decisions.

             b. His conduct involved systematic practices over a three-year period.

             c. He was fully aware of the wrongful and deceitful nature of his actions

                even as he was taking them.

             d. He refused to acknowledge any wrongdoing.

             e. He expressed his intention to work in the securities industry.

   66.   Accordingly, pursuant to the applicable statutes and Fed. R. Civ. P. 65(d), the

   Court will issue a judgment permanently enjoining Wesley Perkins from violating

   10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 17(a) of the Securities

   Act, and Sections 206(1) and 206(2) of the Advisers Act.

   67.   As discussed above, Wesley Perkins’s actions, along with his scienter, are

   imputable to World Tree; thus, the first four prongs of the above reasonable

   likelihood analysis are equally applicable to World Tree.

   68.   Accordingly, the Court will also permanently enjoin World Tree from

   violating Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section

   17(a) of the Securities Act, and Sections 206(1) and 206(2) of the Advisers Act.


                                       Page 32 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 33 of 36 PageID #: 2250




   69.   As applied to the conduct of Priscilla Perkins, the results of the reasonable

   likelihood analysis are more mixed:

            a. Her misrepresentations of the firm’s trading practices are not egregious.

               Though her untrue statements in the Forms ADV violated the law, they

               did not function to conceal inherently illegal conduct, as there is no

               outright prohibition on an investment adviser or firm trading in the

               same    securities   as     their   clients.   While   Priscilla   Perkins’s

               misrepresentation arguably facilitated the more serious cherry-picking

               violations of the other Defendants, the SEC did not prove that she knew

               of those more serious violations, let alone knowingly provided

               substantial assistance to them.

            b. Her misrepresentations occurred over a course of years; however,

               unlike the other Defendants, her violations did not involve highly

               frequent and/or daily decisions.

            c. She was fully aware of the wrongful and deceitful nature of her actions

               even as she was taking them.

            d. She refused to acknowledge any wrongdoing, though she did act to

               remove the misleading language when confronted.

            e. It is unclear whether Priscilla Perkins intends to work in the securities

               industry.


                                         Page 33 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 34 of 36 PageID #: 2251




   70.   Viewed together, these factors do not satisfy the Court that there is a

   reasonable likelihood that Priscilla Perkins will engage in future violations of the

   securities laws. Accordingly, the Court declines to grant the SEC’s request for

   permanent injunctions against her.

   Disgorgement

   71.   The SEC asked the Court to impose joint and several liability against all three

   defendants for the disgorgement of their profits from the cherry-picking scheme,

   plus prejudgment interest. The SEC further stated its intent to return those funds to

   the LeBlancs.

   72.   The Court has authority to order disgorgement in exercise of its traditional

   equitable powers pursuant to Section 21(d)(5) of the Exchange Act, 15 U.S.C. §

   78u(d)(5), and to order prejudgment interest pursuant to 28 U.S.C. § 1961.

   73.   The Supreme Court recently discussed limits on the power of a district court

   to order disgorgement in Liu v. Sec. & Exch. Comm’n. 140 S.Ct. 1936 (2020).

   Though the Court specifically authorized disgorgement orders that do not exceed a

   wrongdoer’s net profits where the funds will be awarded to victims, its decision

   emphasized that such equitable awards could not function as a penalty. Id., at 1949.

   The Court noted that joint and several liability awards were disfavored at common

   law and thus permitted only in circumstances where “partners engaged in concerted

   wrongdoing.” Id.


                                        Page 34 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 35 of 36 PageID #: 2252




   74.   As discussed above, Wesley Perkins and World Tree engaged in concerted

   wrongdoing in the form of a cherry-picking scheme. Thus, the Court concludes that

   they should be jointly and severally liable to disgorge the wrongful profits of that

   scheme, plus prejudgment interest.

   75.   As discussed above, the SEC did not establish that Priscilla Perkins

   participated in the cherry-picking scheme. Moreover, while joint and several liability

   may be appropriate for some married defendants, see Liu, 140 S.Ct. at 1949, Wesley

   Perkins and Priscilla Perkins did not marry until 2017, two years after the period of

   misconduct at issue here. As no wrongful profits resulted directly from Priscilla

   Perkins’s violations, she is not personally nor jointly and severally liable for

   disgorgement.

   76.   The SEC established that Wesley Perkins and World Tree received gains of

   $347,947 as a result of their wrongful conduct. The applicable prejudgment interest

   on those gains is $36,335.98.

   77.   Accordingly, the Court will issue a judgment holding Wesley Perkins and

   World Tree jointly and severally liable for the amount of $384,282.98.

   Civil Penalties

   78.   The SEC sought civil penalties against all three defendants pursuant to Section

   21(d)(3) of the Exchange Act, 15 U.S.C. § 78(u)(d)(3), and Section 20(d) of the

   Securities Act, 15 U.S.C. § 77t(d).


                                         Page 35 of 36
Case 6:18-cv-01229-MJJ-CBW Document 91 Filed 01/15/21 Page 36 of 36 PageID #: 2253




   79.   Under both statutes, courts assess penalties “in light of the facts and

   circumstances” and in accordance with a three-tiered system, with amounts adjusted

   for inflation. Id.; see also, 17 C.F.R. § 201.1003.

   80.   The SEC asserted that the violations here warrant second-tier penalties

   because they “involved fraud, deceit, manipulation, or reckless disregard of a

   regulatory requirement.” 15 U.S.C. §§ 78(u)(d)(3)(B)(ii); 77t(d)(2)(B).

   81.   The maximum penalty for each second-tier violation is the greater of: $80,000

   for natural persons and $400,000 for entities; or the gross amount of pecuniary gain

   to a defendant as a result of the violation. Id.; see also, 17 C.F.R. § 201.1003.

   82.   The Court agrees with the SEC’s tier analysis, and concludes that, for present

   purposes, the cherry-picking scheme represents one violation, while the misleading

   Forms ADV, taken together, represents a second violation.

   83.   Accordingly, the Court will issue a judgment imposing a $160,000 civil

   penalty on Wesley Perkins, a $300,000 civil penalty on World Tree, and an $80,000

   civil penalty on Priscilla Perkins.

   A separate final judgment will follow.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 15th day of

   January, 2021.

                                                ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE



                                         Page 36 of 36
